    Case 2:09-cr-00113-WKW-TFM Document 145 Filed 11/20/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

UNITED STATES OF AMERICA                 )
                                         )
         v.                              ) CASE NO. 2:09-CR-113-WKW
                                         )             [WO]
JAMES STEINER                            )

                                     ORDER

      Before the court is Defendant James Steiner’s pro se motion for

compassionate release (Doc. # 134), in which Mr. Steiner seeks to modify an

imposed term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The

Government filed a response in opposition. (Doc. # 138.)

      Mr. Steiner was convicted based on the jury’s verdict finding him guilty of

conspiring to commit a carjacking, in violation of 18 U.S.C. § 371, of aiding and

abetting a carjacking, in violation of 18 U.S.C. §§ 2119 and 2, and of aiding and

abetting the use and carrying of a firearm during and in relation to a crime of

violence, in violation of 18 U.S.C. §§ 924(c)(1)(A) and 2. (Doc. # 38.) As a result

of his convictions, Mr. Steiner was sentenced to 195 months’ imprisonment. (Doc.

# 94.)        Mr. Steiner’s projected release date is May 12, 2023.            See

https://www.bop.gov/ inmateloc/ (last visited Nov. 18, 2020).

      Based upon a thorough review of the record, Mr. Steiner has not shown

“extraordinary and compelling reasons” warranting his early release from prison. 18
    Case 2:09-cr-00113-WKW-TFM Document 145 Filed 11/20/20 Page 2 of 2




U.S.C. § 3582(c)(1)(A). He also has not demonstrated that the medical staff at his

designated federal correctional institution is unable to provide him adequate medical

care for his alleged health condition. See 18 U.S.C. § 3553(a)(2)(D); see also United

States v. Sanchez, No. 2:17CR337-MHT, 2020 WL 3013515, at *1 (M.D. Ala. June

4, 2020) (denying an inmate’s motion for compassionate release in part based on the

absence of evidence “that the prison is unable to meet [the inmate’s] medical needs”

(citing § 3553(a)(2)(D))). Furthermore, the balancing of the § 3553(a) factors does

not favor release.

      Accordingly, it is ORDERED that Mr. Steiner’s motion for compassionate

release (Doc. # 134) is DENIED.

      DONE this 20th day of November, 2020.

                                            /s/ W. Keith Watkins
                                       UNITED STATES DISTRICT JUDGE




                                         2
